The court properly denied defendant’s motion to suppress his statements to the police and his videotaped statement. There was no need for the police to repeat previously administered Miranda warnings before reinterviewing defendant. The second interview came within a reasonable time after the initial warnings, and custody had remained continuous (see People v Gauger, 268 AD2d 386 [2000], lv denied 95 NY2d 852 [2000]). The length and circumstances of defendant’s custody were not unduly coercive. Furthermore, defendant’s statement reveals that, after realizing he had been picked out of a lineup, he freely decided to *442retract his prior exculpatory statements and admit his guilt. Concur — Mazzarelli, J.P., Acosta, DeGrasse, Richter and Manzanet-Daniels, JJ.